t c memo united_states tax_court alan m and marcia f schulman petitioners v commissioner of internal revenue respondent docket no 9567-o1l filed date alan m and marcia f schulman pro sese james b b schacht for respondent memorandum findings_of_fact and opinion ruwe judge petitioners were issued a notice_of_determination pursuant to sec_6330 in which it was determined that a proposed levy should proceed for petitioners’ unpaid tax_liabilities petitioners filed a petition for ‘unless otherwise indicated all section references are to the internal_revenue_code as amended - - judicial review under sec_6330 a from that determination the only issue for decision is whether the settlement officer abused her discretion in failing to accept petitioners’ collection alternative findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing of the petition petitioners resided in bayside wisconsin petitioner alan schulman is employed as a c p a and his wife is an educator as of date petitioners owed unpaid federal income taxes penalties and interest as follows tax period unpaid assessment amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent rejected petitioners’ proposed installment_agreement to pay dollar_figure per month for their unpaid tax_liabilities respondent estimated that petitioners’ monthly income was dollar_figure consisting of mr schulman’s salary of dollar_figure and his wife’s salary of dollar_figure respondent estimated total monthly necessary living_expenses of dollar_figure consisting of item of expense expense allowed national standard expenses dollar_figure housing utilities big_number transportation health care taxes income and fica big_number court--ordered payment sec_150 child dependent care life_insurance secured legally-perfected debts other total big_number respondent concluded that petitioners had the ability to pay dollar_figure per month the net difference between petitioners’ monthly income and their monthly expenses on date respondent issued to petitioners a letter final notice notice_of_intent_to_levy and notice of your right to a hearing in that notice respondent proposed a levy for the collection of dollar_figure in unpaid income taxes penalties and interest for the taxable years and on date petitioners filed a in computing their proposed monthly installment_payment petitioners claimed monthly necessary living_expenses as follows item of expense expense claimed national standard expenses dollar_figure housing utilities big_number transportation health care taxes income and fica big_number court--ordered payment sec_150 child dependent care life_insurance secured legally-perfected debts other total big_number q4e- form request for a collection_due_process_hearing petitioners’ attachment to that form states their disagreement with respondent’s proposed monthly installment_payment and includes a listing of monthly expenses to provide information that will assist in reaching a compromise item of expense expense claimed housing and utilities rent dollar_figure ga sec_90 electric telephone cable water total big_number transportation gas oil et al loans insurance total big_number health care insurance dental prescription copay sec_120 total taxes federal social_security wisconsin total big_number court--ordered payment sec_150 life_insurance retirement computer loan credit card payments student_loan payment sec_220 loan not current being repaid dollar_figure total big_number a telephone conference was held on date and thereafter the parties exchanged correspondence - - on date respondent’s settlement officer sent petitioners the following letter regarding the proposed installment_agreement it have not received a more viable proposal for payment of your thru and federal income taxes as we discussed during our telephone conference on although you do not demonstrate an ability to pay in full within the near future an adjustment of your expenses should be made so that within one year you can commence substantial payments to allow payment in full of all the liabilities listed on the notice of intent and the and prospective tax debt an installment_agreement in the amount of dollar_figure could be initially allowed which would increase to dollar_figure per month in one year i am sorry but the unsecured and incidental debt you list in your date financial statements is not allowable when forbearance would result in payment in full of all tax_liabilities penalty and interest the standards for allowable living_expenses are prescribed in the internal_revenue_manual are the guide used by both the compliance and appeals functions i cannot forgo these guidelines unless there is a special circumstance such as critical health needs in response to this letter petitioners submitted a form 433-a collection information statement for individuals dated date in which they stated i would like to reach a compromise between the dollar_figure that was previously agreed to the dollar_figure sic that the irs has calculated the monthly income and expense analysis as part of that form lists monthly income of dollar_figure which consists of mr schulman’s salary of dollar_figure and his wife’s salary of dollar_figure as well as the following expenses item of expense expense claimed national standard expenses dollar_figure housing utilities big_number transportation big_number health care taxes income and fica big_number court--ordered payment sec_150 child dependent care life_insurance secured legally-perfected debts other expenses loan payments student loans total big_number on date the settlement officer sent a letter to petitioners which enclosed a list of the following allowable expenses item of expense expense allowed national standard expenses dollar_figure housing utilities big_number transportation big_number health care taxes income and fica big_number court--ordered payment sec_150 child dependent care life_insurance secured legally-perfected debts other expenses loan payments student loans total big_number the letter states i have received your updated collection information statement dated and mr schulmans’ sic wage verification enclosed is a calculation of the allowable necessary living_expenses note that significant changes were made to the allowable amounts for health care taxes and the student_loan repayment is being allowed the health care figure is based on an average monthly premium of dollar_figure co-pays averaging dollar_figure and the remaining is for miscellaneous medical_supplies or needs the monthly tax figure was adjusted because i believe you are under-estimating your monthly combined state and federal_income_tax accrual the school loan is being allowed because i am assuming it is for the education of either one of you for the purpose of enhancing your careers and earning capacity student loans repayments for current or former dependents are not allowable unless a critical health situation exists your gross_income of dollar_figure minus the allowable expenses totaling dollar_figure leaves a monthly payment capability of dollar_figure ' again the unsecured charge card or loan debt is not allowable upon submission of your and federal_income_tax returns i would consider an agreement of dollar_figure per month for one year to be increased to dollar_figure per month all tax returns must be filed timely during a pending agreement should you have information to further substantiate some of the expenses you have claimed i will consider it i will wait until to hear from you regarding this proposal for resolution of your unpaid federal_income_tax accounts my tentative determination is to sustain the notice_of_intent_to_levy absent filed returns and an agreement to pay in full as described above your financial statement reveals you have the ability to pay in full by making substantial monthly payments on date petitioners sent a letter in response to the settlement officer’s letter i received your letter of date and i must disagree with your findings i have made some adjustments to the form 433-a based on new information that i received and your changes and have included a new form 433-a the housing and utilities are based upon the actual monthly expenditures the health care is based upon actual monthly insurance premiums and out of pocket co- pays for prescription medications the loan payments s749 sdue to a subtraction error this number should have been are also actual payments being made on outstanding credit card balances i am again requesting a compromise monthly payment at a level that can be made on a regular basis if we are not able to reach a compromise than i am requesting to take the next step in the appeal process the letter attached a new form 433-a which listed the following amounts as necessary living_expenses item of expense expense claimed national standard expenses dollar_figure housing utilities big_number transportation big_number health care taxes income and fica big_number court--ordered payment sec_150 child dependent care life_insurance secured legally-perfected debts other expenses loan payment sec_685 student loans total big_number on date a form_3193 notice_of_determination concerning collection action s under sec_6320 and or was issued to petitioners in which the appeals_office sustained the notice_of_intent_to_levy and verified that all administrative procedures were followed prior to issuance on date petitioners filed a timely petition with this court from that determination on date petitioners filed an amended petition in which they disagreed with the settlement officer’s proposed monthly installment_payment and an attachment to this form describes the determination to sustain the levy and is attached to this opinion as an appendix - - alleged that she failed to compromise or to otherwise accept their claimed expenses opinion a taxpayer is entitled to notice before levy and notice of the right to a fair hearing before an impartial officer of the internal_revenue_service office of appeals sec_6330 and ob d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise sec_6330 a a determination shall be made which shall take into consideration those issues and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 in the instant case petitioners raise only issues relating to collection alternatives specifically whether the settlement officer failed to consider certain expenses that petitioners claimed as part of their proposed installment_agreement -the notice_of_determination states that petitioners requested an offer_in_compromise however petitioners do not continued -- - because petitioners do not dispute the existence or amount of their underlying tax_liabilities we review the determination for an abuse_of_discretion 117_tc_183 117_tc_117 the settlement officer’s consideration of petitioners’ collection alternative an installment_agreement was reasonable her determination was based on a financial analysis of petitioners’ monthly income and expenses and their ability to pay she allowed certain expenses in amounts greater than those originally claimed by petitioners eg taxes and her disallowance of claimed expenses was based on applicable procedures contained in the internal_revenue_manual the continued raise any issues relating to any offer_in_compromise and the record does not show that they filed a form_656 offer_in_compromise indeed at trial mr schulman indicated his unwillingness to satisfy the procedures applicable to an offer_in_compromise ‘the internal_revenue_manual provides procedures for proposed installment agreements see administration internal_revenue_manual cch sec_5 to at big_number big_number those procedures contain guidelines for allowable expenses which include necessary and conditional expenses necessary expenses are those that meet the necessary expense_test ie they must provide for a taxpayer’s and his or her family’s health and welfare and or the production_of_income and they must be reasonable there are three types of necessary expenses those based on national standards eg food housekeeping supplies apparel and services and personal care products and services those based on local standards eg housing utilities and transportation and other expenses which are not based on national or local standards eg health care conditional expenses are those expenses that do not meet the continued settlement officer informed petitioners that under those procedures she could not allow expenses for unsecured debt as they had claimed she also informed them that certain other expenses they had claimed had not been substantiated she provided petitioners considerable time and opportunity to submit additional information to substantiate expenses they had previously claimed but which were disallowed and to submit evidence of any special circumstance the settlement officer offered a 1-year period for petitioners to modify their spending habits and lifestyle before full monthly payments would be required petitioners submitted additional information however they continued to claim expenses which were previously disallowed and which they had been told could not be allowed they did not provide substantiation for certain expenses eg medical_expenses but nevertheless they continued to claim those expenses petitioners’ letter of date shows clearly that an installment_agreement could not be reached by the parties given the wide disparity in petitioners’ claimed expenses and the expenses allowable under the internal_revenue_manual guidelines indeed in that letter petitioners claimed expenses in amounts continued necessary expense_test but which may be allowable if the tax_liability including projected accruals can be fully paid within five years greater than those they had claimed in their date letter given those circumstances the determination to sustain the levy was not an abuse_of_discretion the crux of petitioners’ contentions in this case is that certain expenses should have been allowed by the settlement officer in greater amounts petitioners dispute two items which the settlement officer refused to allow additional expenses for first petitioners contend that the expenses for housing and utilities should have been based on the local standards applicable to ozaukee county wisconsin and not milwaukee county wisconsin since our house is less than one half mile from ozaukee county and is more consistent with the costs of that ‘7 petitioners county than with those of milwaukee county propose an average of the allowable expense standards for the two counties ie dollar_figure be used to determine a proper monthly installment_payment second petitioners claim that the settlement officer arbitrarily allowed dollar_figure of medical_expenses whereas she should have allowed dollar_figure the amount petitioners listed on the date form 433-a that they ‘the local standards for housing and utilities for calendar_year list the allowable expenses for a family of four in milwaukee county wisconsin at dollar_figure and in ozaukee county wisconsin at dollar_figure submitted we do not find that the settlement officer abused her discretion in disallowing petitioners’ claimed expenses the settlement officer was entitled to rely on the standards applicable to milwaukee county petitioner husband admitted at trial that both he and his wife lived and worked in milwaukee county petitioners did not introduce any evidence of any meaningful ties to ozaukee county other than the relative proximity of their residence we cannot agree that the settlement officer abused her discretion in relying on the housing and utility standards applicable to milwaukee county and it was not an abuse_of_discretion for her to refuse to accept what petitioners claimed to be their actual housing and utility expenditures the expenses claimed by petitioners exceeded the applicable local standards for housing and ‘petitioners now propose additional_amounts of medical_expenses increasing their total to dollar_figure as well as an increase in the tax expenses allowed from dollar_figure to dollar_figure we decline to discuss those additional_amounts since they were not raised before the settlement officer and were not raised at trial it is the responsibility of the taxpayer to raise all relevant issues at the time of the pre-levy hearing h conf rept pincite 1998_3_cb_755 in addition petitioners have submitted with their brief a revision of the expenses used by the settlement officer which shows total expenses of dollar_figure petitioners propose a monthly payment of dollar_figure as a way of settling this case again this revision is relevant for purposes of our review only to the extent it was proposed to the settlement officer -- utilities see administration internal_revenue_manual cch sec_5 at big_number taxpayers will be allowed the local standard or the amount actually paid whichever is less the settlement officer allowed dollar_figure of medical_expenses on the basis of average monthly premiums copays and miscellaneous medical_supplies or needs petitioners claim that dollar_figure in medical_expenses should have been allowed which amount they claim to be their actual out-of-pocket health insurance copays things like that however it is clear that the settlement officer did not accept those additional_amounts because petitioners provided no substantiation see administration internal_revenue_manual cch sec_5 a at big_number a taxpayer is required to provide evidence and justification for petitioners claimed expenses except national standards presented no evidence at trial or on brief to otherwise substantiate their expenses ’ we hold that the settlement see also sec_301_6330-1 proced admin regs taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing mat trial mr schulman testified q mr schulman did you ever provide ms wastian any evidence of your medical_expenses a yes they’re on a schedule q but did you provide them to her when you conferred with her continued -- - officer did not abuse her discretion in computing petitioners’ allowable monthly expenses on the basis of the record as a whole it is clear that the parties were and are still unable to agree to an appropriate monthly installment_payment the settlement officer’s proposed monthly installment_payment was computed under the guidelines provided in the internal_revenue_manual we have reviewed those computations and we find them to be reasonable the settlement officer’s disallowance of petitioners’ claimed expenses was not arbitrary and she gave due consideration to each of the proposals they submitted we hold that the settlement officer did not abuse her discretion and respondent may proceed with the proposed levy action see estate of doster v commissioner tcmemo_2002_2 to the extent respondent considered installment continued a i don’t know if they were given to her but somebody in the service in the office had them yes in a notice to ms marge flaig who i guess was the revenue_officer who you had before in an attachment to form in april of it listed health care for insurance health insurance dental and prescription copays q and did you submit any additional information beyond this in terms of where these line items consisted of a no nobody ever asked me -- - payments as a collection alternative there was no abuse_of_discretion an appropriate decision will be entered permitting respondent to proceed with collection appendix attachment - notice_of_determination settlement officer ursula kordasiewicz wastian has not had prior contact with the taxpayers concerning this specific tax_return or the years listed no other collection_due_process appeals are pending at this time for the specific tax returns or years listed notice_of_intent_to_levy issued on the taxpayers submitted a request for a collection_due_process_hearing on issues raised by the taxpayer the taxpayer is requesting an installment_agreement or an offer_in_compromise be granted based on financial information he submitted to the compliance employee and again to the settlement officer the service does consider both collection alternatives after an analysis of income and monthly expenditares sic claimed on a collection information statement certain restrictions do apply in that expenses considered reasonable and allowable under the internal_revenue_manual are granted and the taxpayer must be in full compliance with all federal tax_return filing_requirements the taxpayers submitted financial information to the compliance function and to appeals which contained expenses not normally allowable in the area of unsecured debt the internal_revenue_manual permits a taxpayer a one year period of time to adjust their spending habits and life-style to allow for payment in full of accrued liabilities over the life of an installment_agreement a proposal of initial payments in the amount of dollar_figure per month to be increased to dollar_figure at the one year anniversary was made to the taxpayers they do not agree with this proposal and did not counter with anything more viable additionally the service could not seriously entertain an installment_agreement or an offer_in_compromise until the taxpayer became current with all filing_requirements the and federal_income_tax returns remain unfiled verification of legal and procedural requirements a review of the compliance case history reveals the revenue_officer communicated the services’ policy regarding allowable -- - expenses and current compliance to the taxpayer prior to issuance of the notice_of_intent_to_levy an independent review of this determination was also conducted per the internal_revenue_manual and was sustained sources of collection were identified prior to issuance of the notice_of_intent_to_levy all administrative procedures were followed balancing the need for efficienc sic collection with the concern that collection is no more intrusive than necessary the taxpayers has sic been given repeated explanations and policy guidelines relative to allowable expenses and current compliance both the compliance employee and settlement officer have provided the taxpayer with alternatives to the levy however he insists on more reasonable terms the financial information reveals an ability to pay all the subject taxes penalty and interest in full by making substantial monthly payments after giving one year to adjust his life-style resolving the unsecured charge card debt and excessive housing_expenses will permit substantial payments the compliance issue is also a road-block to these collection alternatives at this time levy activity at this time is not considered overly intrusive considering the attempts made by the service to resolve this situation and lack of compliance with filing federal_income_tax returns in a timely manner recommendation the notice_of_intent_to_levy is sustained
